 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (the “Agreement”) is entered into as of February
28, 2019, with an effective date of March 1, 2019 (the “Effective Date”), by and
among Liberated Solutions, Inc. (f/k/a The Go Eco Group, f/k/a Liberated Energy,
Inc.), a Nevada corporation (“Liberated”), CigaWatt, Inc., a Missouri
corporation (“CigaWatt”), and each of the shareholders of CigaWatt identified on
the signature pages hereto. Such shareholders own 100% of the capital stock in
CigaWatt and are sometimes referred to herein as the “Shareholders”. The parties
shall be collectively referred to herein as the “Parties” and individually, a
“Party.” In consideration of the mutual promises contained herein, intending to
be legally bound, the Shareholders, Liberated and Company hereby agree as
follows:

 

WHEREAS, immediately prior to the execution of this Agreement, the Shareholders
own100% of the issued and outstanding shares of CigaWatt (“Purchased Shares”).

 

WHEREAS, the Shareholders desire to sell to Liberated all of the Purchased
Shares and Liberated desires to purchase the Purchased Shares from the
Shareholders in accordance with the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the covenants set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Shareholders and Liberated
hereby agree as follows:

 

1. Purchase and Sale of Shares. Subject to the terms and conditions hereof, at
the Closing (defined below) the Shareholders hereby sell to Liberated and
Liberated hereby purchases from the Shareholders the Purchased Shares.

 

2. Purchase Price. The purchase price for the purchase of the Purchased Shares
shall be USD $200,000.00 (the “Purchase Price”), which shall be paid in
installments in the form of cash, check, wire or other immediately available
funds. the Shareholders acknowledges that the Purchase Price, when paid in full,
(i) constitutes full and adequate consideration for the Purchased Shares and
(ii) is a valid, legal and acceptable transfer, and that, upon payment of the
full Purchase Price, the Purchased Shares, when issued in accordance with the
terms herein, will be fully-paid and nonassessable.

 

3. Closing: Provided the conditions set forth in Section 4 have been met, the
closing (“Closing”) of the transactions described in this Agreement will occur
on or before May 15, 2019 or such other date as the Parties agree. The Closing
shall take place at such date and time as Liberated has delivered the Purchase
Price to the Shareholders and the Shareholders have delivered a certificate or
certificates evidencing the Purchased Shares.

 

4. Conditions: Liberated’s obligation to purchase the Purchased Shares at a
Closing is subject to the fulfillment on or before such Closing of each of the
following conditions, unless waived by the applicable Liberated purchasing the
Purchased Shares in such Closing:

 

(a) Representations and Warranties. The representations and warranties made by
the the Shareholders in Section 5 (as modified by the disclosures on the
Schedule of Exceptions) shall be true and correct as of the date of the Closing.

 

1

 

  

(b) Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by CigaWatt on or prior to the Closing shall have been
performed or complied with in all material respects.

 

(c) Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the
Purchased Shares pursuant to this Agreement (and except for such as may be
properly filed subsequent to the Closing) shall be obtained and effective as of
the Closing.

 

(d) Articles. The Articles shall have been duly authorized, executed and filed
with and accepted by the Secretary of State of the State of Missouri and shall
continue to be in full force and effect.

 

(e) Audit. CigaWatt shall have completed an audit of its financial statements so
that Liberated can file the combined financial statements with the Securities
and Exchange Commission. Once the audit has been completed, Brian Conway agrees
to sell and transfer his Series A preferred stock of Liberated to Janelle
Squire.

 

(f) Preemptive Rights. CigaWatt shall have fully satisfied (including with
respect to rights of timely notification) or obtained enforceable waivers in
respect of any preemptive or similar rights directly or indirectly affecting any
of its securities.

 

5. Representations and Warranties. As set forth below, the Shareholders and
Liberated hereby represent and warrant to the other party on the date of this
Agreement and the Closing as follows:

 

(a) Ownership. The Shareholders are the sole owner of the Purchased Shares and
the true party in interest to such shares and no other person or entity has any
beneficial ownership, whether direct or indirect, in their respective portion of
the Purchased Shares being sold pursuant to this Agreement. Upon the Closing,
Liberated will acquire good and valid title to the Purchased Shares; provided,
however, that the Purchased Shares will remain subject to restrictions on
transfer under U.S. state and federal securities.

 

(b) Authorization. All action on the part of such party necessary for the
execution of this Agreement, sale and delivery of the Purchased Shares and the
performance of such party’s obligations hereunder has been taken or will be
taken prior to the Closing, including obtaining all necessary consents.

 

(c) Enforceability. This Agreement constitutes the valid and binding obligation
of such party, enforceable in accordance with its terms, except as limited by
(i) laws of general application relating to bankruptcy, insolvency and the
relief of debtors, (ii) by rules of law governing specific performance,
injunctive relief or other equitable remedies and by general principles of
equity.

 

(d) No Violation. The execution and delivery of this Agreement by such party
does not and the compliance with its terms and conditions by such party will not
result in any material violation of, or materially conflict with, or constitute
a material default under (i) any material agreement, (ii) any judgment or order
of any court or governmental department, commission, board, agency or
instrumentality, domestic or foreign, or (iii) any applicable law, rule or
regulation.

 

(e) Restricted Securities. Liberated understands that the Purchased Shares, have
not been, and will not be, registered under the Securities Act, and must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available.

 

(f) Investment Intent. Liberated is acquiring the Purchased Shares for
investment for its own account, not as a nominee or agent, and not with the view
to, or for resale in connection with, any distribution thereof, and Liberated
has no present intention of selling, granting any participation in, or otherwise
distributing the same. Liberated does not have any undertaking, agreement or
arrangement with any person or entity to sell, transfer or grant participation
to such person or entity or to any third person or entity with respect to any of
the Purchased Shares.

 

2

 

 

(g) Investment Experience. Liberated has substantial experience in evaluating
and investing in private transactions of securities in companies similar to
CigaWatt, as applicable, and acknowledges that Liberated can protect its own
interests. Liberated has such knowledge and experience in financial and business
matters and is capable of evaluating the merits and risks of its investment in
CigaWatt.

 

(h) Speculative Nature of Investment. Liberated understands and acknowledges
that an investment in CigaWatt is highly speculative and involves substantial
risks. Liberated can bear the economic risk of such party’s investment and is
able, without impairing Liberated’s financial condition, to hold the Liberated
Interests for an indefinite period of time and to suffer a complete loss of
Liberated’s investment.

 

(i) Access to Data. Liberated has had an opportunity to ask questions of, and
receive answers from the officers of CigaWatt concerning the business,
management and financial affairs of CigaWatt, and has received all the
information such party deems necessary or appropriate for deciding whether to
purchase the Purchased Shares. Liberated is relying solely on its own counsel
and advisors, if any, and not on any statements or representations of CigaWatt,
the the Shareholders or their respective agents for legal, tax or other advice
with respect to this investment.

 

(j) Taxes. Each party has reviewed with such party’s tax advisors the tax
consequences of the sale and purchase of the Purchased Shares. Each party is
relying solely on their respective such advisors and not on any statements or
representations of the Shareholders, CigaWatt or their respective agents. Each
party understands that such shall be solely responsible for any tax liability
that may arise for such party as a result of consummation of the sale and
purchase of the Purchased Shares as contemplated by this Agreement.

 

(k) Preferred Shares Transfer.

 

6. CigaWatt’s Representations and Warranties.

 

(a) CigaWatt has been duly incorporated and is existing and in good standing
under the laws of the State of Nevada, with corporate power and authority to own
its properties and conduct the businesses in which it is currently engaged and
CigaWatt is duly qualified to do business as a foreign corporation in good
standing in all other jurisdictions in which its ownership or lease of property
or the conduct of its business requires such qualification, except where the
failure to be duly qualified or in good standing would not, individually or in
the aggregate, reasonably be expected to have a materially adverse effect on
CigaWatt or its business (“Material Adverse Effect”).

 

(b) The execution, delivery and performance of this Agreement and the issuance
and sale of the Purchased Shares will not result in a breach or violation of any
of the terms and provisions of, or constitute, or with the giving of notice or
lapse of time, would constitute, a default under, or result in the imposition of
any lien, charge or encumbrance upon any property or assets of CigaWatt or any
of its Subsidiaries pursuant to, (i) their respective certificate of formation,
limited liability company agreement, limited partnership agreement, charter, or
by-laws or similar organizational documents of CigaWatt or any of its
Subsidiaries, (ii) any statute, rule, regulation or order of any governmental
agency or body or any court, domestic or foreign, having jurisdiction over
CigaWatt or any of its Subsidiaries or any of their properties, or (iii) any
agreement or instrument to which CigaWatt or any of its Subsidiaries is a party
or by which CigaWatt or any of its Subsidiaries is bound or to which any of the
properties of CigaWatt or any of its Subsidiaries is subject, except in the case
of clauses (ii) and (iii) as would not reasonably be expected to have a Material
Adverse Effect.

 

3

 

 

(c) The Purchased Shares have been duly authorized and, when the Purchased
Shares have been delivered and paid for in accordance with this Agreement on the
Closing Date, such Purchased Shares will be validly issued, fully paid and
nonassessable; the stockholders of CigaWatt have no preemptive rights with
respect to the Purchased Shares; and none of the outstanding shares of capital
stock of CigaWatt have been issued in violation of any preemptive or similar
rights of any security holder. Except as described there are no outstanding (i)
securities or obligations of CigaWatt convertible into or exchangeable for any
capital stock of CigaWatt, (ii) warrants, rights or options to subscribe for or
purchase from CigaWatt any such capital stock or any such convertible or
exchangeable securities or obligations or (iii) obligations of CigaWatt to issue
or sell any shares of capital stock, any such convertible or exchangeable
securities or obligations or any such warrants, rights or options.

 

(d) No consent, approval, authorization, or order of, or filing or registration
with, any person (including any governmental agency or body or any court) is
required to be obtained or made by CigaWatt for the consummation of the
transactions contemplated by this Agreement, except (i) such as have been
obtained, (ii) where the failure of CigaWatt to obtain or make any such consent,
approval, authorization, order, filing or registration would not reasonably be
expected to have a Material Adverse Effect, or (iii) such as have been made or
as may be required under state or foreign securities or “Blue Sky” laws.

 

(e) Neither CigaWatt nor any of its Subsidiaries is in violation of any law
applicable to CigaWatt or its Subsidiaries, except as would not, individually or
in the aggregate, have a Material Adverse Effect. CigaWatt and its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not, individually or in the aggregate, have a Material Adverse Effect, and
neither CigaWatt nor any such Subsidiary has received any notice of proceedings
relating to the revocation or modification of any such certificate,
authorization or permit, except where such potential revocation or modification
would not, individually or in the aggregate, have a Material Adverse Effect.

 

7. Company Consent. Upon execution of this Agreement, CigaWatt hereby consent to
the transfer of the Purchased Shares.

 

8. Miscellaneous.

 

(a) Further Assurances. Each party hereto shall cooperate and take such actions
as may be reasonably requested by the other party or its legal counsel in order
to carry out the provisions and purposes of this Agreement.

 

(b) Governing Law. This Agreement is governed by the internal substantive laws
of the state of Nevada, without regard to conflict of laws principles.

 

(c) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

(d) Attorney’s Fees. If any action at law or in equity is necessary to enforce
or interpret the terms of this Agreement, the prevailing party shall be entitled
to reasonable attorney’s fees and costs in addition to any other relief to which
such party may be entitled.

 

4

 

 

(e) Successors and Assigns. This Agreement may be assigned by either party only
with the written consent of the other parties hereto. Except as otherwise
provided in this Agreement, the terms and conditions of this Agreement shall be
binding on and inure to the benefit of the respective successors and permitted
assigns of the parties.

 

(f) Survival of Representations and Warranties. The representations and
warranties of the parties contained in or made pursuant to this Agreement shall
survive the execution and delivery of this Agreement and Closing.

 

(g) Amendment and Waiver. No provision of this Agreement may be amended,
modified or waived except by a written instrument signed by the parties to this
Agreement. Unless provided otherwise in a waiver, no such waiver shall
constitute an ongoing or future waiver of other provision of this Agreement.

 

(h) Severability. If any provision of this Agreement is held to be
unenforceable, such provision shall be excluded from this Agreement and the
balance of this Agreement shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms.

 

(i) Third Party Beneficiary. CigaWatt is the only intended third-party
beneficiary of the representations, warrants and covenants contained in this
Agreement and shall have the unlimited right to enforce the terms hereof.

 

(j) Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed to have been duly given when (i) delivered by
hand, (ii) sent by facsimile (with written confirmation of receipt) or
electronic mail (with evidence of transmission), or (iii) the earlier of 48
hours or receipt after mailing if mailed by United States first-class, certified
or registered mail, postage prepaid, return receipt requested, to the other
party, in each case, to the principal addresses or facsimile number of such
party (or to such other addresses and facsimile numbers as a party may
designate).

 

(k) Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes any and all prior or contemporaneous oral or written
agreements or understandings with respect thereto.

 

(Signature Page Follows)

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement as of the date first set forth above.

 

  LIBERATED SOLUTIONS, INC.:         By: /s/ Brian Conway   Name: Brian Conway  
Its: CEO         THE SHAREHOLDERS:         By: /s/ Janelle Squire   Name:
Janelle Squire   Title: owner         CIGAWATT, INC.:         By: /s/ Janelle
Squire   Name: Janelle Squire   Title: owner

 

 

 

 

 